Citation Nr: 0905124	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 
1996, for service connection for bilateral hearing loss 
disability.

2.  Entitlement to an increased rating for peripheral 
vestibular disorder, currently rated 30 percent disabling. 

3.  Entitlement to an increased rating for asbestos-related 
interstitial lung disease, currently rated 30 percent 
disabling. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active military service from July 1952 
to June 1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 2006 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Cleveland, Ohio, and Seattle, Washington.  In pertinent part 
of a January 2006-issued rating decision, the Cleveland RO 
granted an increased (30 percent) rating for peripheral 
vestibular disorder and denied an earlier effective date for 
service connection for bilateral hearing loss disability.  In 
pertinent part of an April 2007-issued rating decision, the 
Seattle RO granted an increased (30 percent) rating for 
asbestos-related interstitial lung disease and denied a TDIU. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

In May 2006, the veteran mentioned esophageal congestion with 
dry tongue (dry mouth syndrome?).  In July 2006, the veteran 
requested service connection for cough with bronchiectasis.  
These claims are referred for appropriate action.  





REMAND

Increased Ratings

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

VA's notice letters sent in September 2006 and September 2008 
do not advise the veteran to submit evidence tending to show 
how peripheral vestibular disorder or asbestos-related 
interstitial lung disease has impacted his daily life, nor 
does any notice letter inform him whether a specific 
measurement or test is required to meet the criteria for an 
increased rating.  Thus, the letters do not meet the 
heightened notice requirement set forth by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  

Moreover, in Sanders v Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007); cert. granted sub nom; Peake v. Sanders, 
76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209), the 
United States Court of Appeals for the Federal Circuit held 
that such notice errors are presumed prejudicial.  In order 
to avoid prejudicial error, VA must remand the increased 
rating issues for corrective notice action.   

Earlier Effective Date

With respect to the earlier effective date claim, in 
September 2008, the veteran's representative claimed that a 
September 1956 rating decision denying service connection for 
hearing loss disability is based on clear and unmistakable 
error (CUE) for failure to consider an October 1956 medical 
opinion.  However, the AOJ has not adjudicated the CUE issue, 
which the Board finds is inextricably-intertwined with the 
issue of an earlier effective date for the grant of service 
connection for bilateral hearing loss, which is ripe for 
Board review.  The CUE issue must thus be initially 
adjudicated by the AOJ prior to an appellate decision on the 
earlier effective date issue, as a finding of CUE in the 
September 1956 rating decision would have a significant 
impact on the issue on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that where a decision on 
one issue would have a "significant impact" upon another, and 
that impact in turn could render any appellate review on the 
other claim meaningless and a waste of judicial resources, 
the two claims are inextricably intertwined). 

TDIU

Because the TDIU claim depends in part on the outcome of the 
remanded increased rating issues, the TDIU claim is also 
inextricably intertwined with the increased rating issues and 
must be remanded too for additional consideration by the AOJ. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must inform the veteran that 
he may submit evidence that tends to show 
how his service-connected peripheral 
vestibular disorder impacts his daily 
life.  The notice letter must inform him 
that because in May 2008 a VA physician 
related Meniere's disease to peripheral 
vascular disorder, he might meet the 
criteria for a higher rating for 
peripheral vestibular disorder by 
submitting evidence of hearing impairment 
with attacks of vertigo and cerebellar 
gait from one to four times a month for a 
60 percent rating, or, more than once 
weekly for a 100 percent rating.  See 
38 C.F.R. § 4.87, Diagnostic Code 6205 
(2008).

2.  With respect to an increased rating 
for asbestos-related interstitial lung 
disease, the AOJ must inform the veteran 
that he may submit evidence that tends to 
show how this disability impacts his 
daily life.  The notice letter must 
inform him that evidence of a 60 percent 
lung disability might include a pulmonary 
function test that shows an FVC (forced 
vital capacity) value of 50 to 64 percent 
predicted; or, DLCO (SB) (diffusion 
capacity of lung for carbon monoxide) 
(single breath method) of 40 to 55 
percent predicted; or, maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory 
limitation.  A 100 percent rating is 
warranted for FVC value less than 50 
percent predicted; or, DLCO (SB) less 
than 40 percent predicted; or, maximum 
exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or 
pulmonary hypertension, or; where 
outpatient oxygen therapy (supplemental 
oxygen) is needed.  38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2008).    

3.  The AOJ should adjudicate the 
veteran's claim of CUE in a September 
1956 rating decision, taking into 
consideration the contentions set forth 
by his accredited representative in a 
Statement Of Representative In Appealed 
Case in September 2008.

4.  If the CUE claim is denied, the AOJ 
should provide the veteran with notice of 
his appellate rights.  Upon receipt of a 
timely notice of disagreement, if any, 
the AOJ should furnish the veteran and 
his accredited representative a statement 
of the case with citation to and 
discussion of all applicable law and 
regulations. Thereafter, if the veteran 
files a timely substantive appeal 
concerning the CUE issue, the AOJ should 
certify the issue for appellate review.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims for entitlement to 
increased ratings, for TDIU, and for an 
earlier effective date.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



